646 So. 2d 309 (1994)
Leroy McCLELLAND
v.
STATE NATIONAL LIFE INSURANCE.
No. 94-OC-2123.
Supreme Court of Louisiana.
November 18, 1994.
PER CURIAM.
The application is granted.
After the hearing officer in this workers' compensation action on December 6, 1993 denied relator's motion for new trial for reasons unrelated to the merits of the motion, relator filed a motion to withdraw or amend the ruling on the motion. The hearing officer then vacated the original judgment on the motion and denied the motion on the merits. Relator filed an appeal on February 8, 1994, which was two days after the delay for appealing would have elapsed if computed from the December 6 ruling. On defendant's motion, the court of appeal in an unpublished opinion dismissed the appeal because of untimeliness. Both relator's motion for new trial (if, as defendant urges, such a motion is not allowed in workers' compensation proceedings) and his motion to amend or withdraw the judgment were documents seeking further review of the judgment denying his workers' compensation claim. Heeding La. Code Civ.Proc. art. 865's command to construe all pleadings so as to do substantial justice, we construe these pleadings expansively to serve as motions for appeal. We therefore remand the case to the hearing officer to treat the pleadings as motions for appeal, to grant the appeal and to fix the return date.
HALL, J., not on panel.